204 P.3d 849 (2009)
227 Or. App. 18
STATE of Oregon, Plaintiff-Respondent,
v.
Rudolf Frank VILLANUEVA, Defendant-Appellant.
200303749; A121218.
Court of Appeals of Oregon.
Submitted on Remand October 28, 2008.
Decided April 1, 2009.
Andrew S. Chilton and Chilton & Galli, LLC for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and HASELTON, Judge.
BREWER, C.J.
This case is before us on remand from the Supreme Court, which vacated our prior decision, State v. Villanueva, 200 Or.App. 552, 114 P.3d 543 (2005) (Villanueva I), in light of State v. Ramirez, 343 Or. 505, 173 P.3d 817 (2007), adh'd to as modified on recons., 344 Or. 195, 179 P.3d 673 (2008), and State v. Fults, 343 Or. 515, 173 P.3d 822 (2007). State v. Villanueva, 345 Or. 316, 195 P.3d 64 (2008). In Villanueva I, we vacated defendant's sentences and remanded for resentencing because the trial court had imposed a departure sentence based on judicial findings that defendant was persistently involved in similar offenses. That factfinding constituted plain error, and we exercised our discretion to correct it. The issue before us on remand is whether, in light of Ramirez and Fults, we properly exercised our discretion *850 under Ailes v. Portland Meadows, Inc., 312 Or. 376, 381-82, 823 P.2d 956 (1991). We conclude that our exercise of discretion in Villanueva I was erroneous. Accordingly, we affirm.
Defendant was convicted of menacing and three counts of felony fourth-degree assault. The trial court imposed a durational departure sentence of 60 months' imprisonment on one of the assault convictions. The court gave the following reason for its departure:
"What I'm going to do is order that, on Count 1, which is the most recent Assault, I'm going to order an upward departure based upon persistent involvement in similar activities and order that you be committed to the Corrections Division for sixty months."
On this record, we readily conclude that there is no legitimate debate that the jury would have drawn the inference that defendant was persistently involved in similar offenses. See Ramirez, 343 Or. at 513, 173 P.3d 817 (setting out "legitimate debate" standard for exercise of discretion to review unpreserved challenges to departure sentences based on judicial findings of fact). As we explained in State v. Williams, 225 Or. App. 325, 328-29, 201 P.3d 267 (2009), under State v. Bray, 342 Or. 711, 724, 160 P.3d 983 (2007), there is no legitimate debate that a jury would have found a defendant to have been persistently involved in similar offenses where the number and frequency of the defendant's prior convictions compels the inference that his or her criminal behavior has been "persistent."
Here, defendant had numerous prior convictions for similar offenses, including a prior conviction, in 2000, for assaulting the same victim he assaulted in the instant case. The state also told the court that defendant was a "6-A" on the sentencing guidelines grid by virtue of his 10 prior Class A person misdemeanors, a number of which were crimes of domestic violence, including convictions for assaulting and menacing his former spouse. Defendant did not contest that recitation of his criminal history; indeed, defense counsel engaged the court in the following colloquy:
"[DEFENSE COUNSEL]: I'm not saying his behavior doesn't warrant a substantial sanction, but he's been in the criminal justice system, from what I can see, since 1987. And based upon the information provided to me by the State, his behavior has been the same. Now we're 15 years later, and he's looking at a substantial prison sentence. * * *.
"THE COURT: Well, he has convictions for all these things.
"[DEFENSE COUNSEL]: Well, that's my whole point. He's been in the criminal justice system since 1987."
Given that colloquy, as well as the substantial number of defendant's prior convictions, there is no legitimate debate that the jury would have found defendant to have been persistently involved in similar offenses. Accordingly, we decline to exercise our discretion to review the assigned error.
Affirmed.